Citation Nr: 1705756	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  10-31 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a separate rating for paresthesia of the lower left extremity.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1961 to April 1965.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that confirmed and continued a previously denied 10 percent rating for a contusion of the brain manifested by left hyperreflexia.

In August 2013, the Veteran and his wife testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In a January 2014 decision, the Board denied a rating in excess of 10 percent for a contusion of the brain manifested by left hyperreflexia, and granted a separate 20 percent rating for mild, incomplete paralysis of the let lower radicular group and separate 10 percent rating for loss of sensation of the left side of the face, as residuals of the service-connected brain contusion.  At that time, the Board remanded the claim for a TDIU to the Agency of Original Jurisdiction (AOJ) for further development.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial rating for a disability).  See also Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

The Veteran appealed the part of the Board's decision that denied an increased rating for a contusion of the brain to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Joint Motion for Remand, filed by the Veteran and the VA General Counsel, the Court vacated the Board's January 2014 decision to the extent that it denied a rating higher than 10 percent for a contusion of the brain and remanded the matter to the Board.

In a February 2015 decision, the Board granted a 40 percent rating for a contusion of the brain manifested by left hyperreflexia and remanded the matter of a separate rating for paresthesia of the left lower extremity to the AOJ for further development.

A March 2016 rating decision denied entitlement to a TDIU.  Nevertheless, entitlement to a TDIU is part and parcel of the Veteran's increased rating claim.  See Rice v. Shinseki, supra.

On December 28, 2016, the Board received from the Veteran's attorney a motion for advancement on the docket based on the Veteran's age (12/28/16 VBMS Motion to Advance on the Docket (AOD)).  As the Veteran was born on July [redacted], 1940, he meets the criteria for AOD based on advanced age.  See 38 C.F.R. § 20.900(c)(1) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  Therefore, the motion to advance the appeal on the Board's docket is granted.

The issue of a separate rating for paresthesia of the left lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving doubt in the Veteran's favor, he is unable to secure and maintain substantially gainful employment due solely to the effects of his service-connected disabilities.






CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our Veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Contentions

The Veteran contends that his brain injury in service, and its residuals, render him unable to obtain and sustain substantially gainful employment.  In November 2014, he reported working as truck driver from 1980 to 2002 when the residuals of his head injury interfered with his employment (8/8/14 VBMS Affidavit).  His memory loss and concentration problems heavily impacted his efficiency at work as a truck driver and mechanic.  On one occasion, while working as a truck driver, he got lost driving and did not realize he was lost until he was 100 miles from where he should have been.  He also had difficulty remembering paperwork he had to bring with him on the job and sometimes lost or forgot it the office. 

Since his brain injury in service, the Veteran explained that he had many residual symptoms, including that the whole left side of his body was numb and he had tingling of the left side of his face down to his foot.  When he picked up an object such as a cup it fell from his hand.  The residuals of his brain injury negatively affected his work because he had 75 percent hearing loss in his left ear that caused difficulty in hearing people and sounds around him while driving.  It also affected his ability to work because he needed to use his left hand for working on the trucks as he was a mechanic and driver.  His legs tingled and could be unstable.  He did not have full vision in his left eye and his left eye brow drooped.  The Veteran reported that his left hand was weak and he was unable to grip securely that caused him to drop things.  He was easily frustrated and got nervous.  Id.  

Thus, the Veteran maintains that his claim for a TDIU should be granted.

Legal Criteria

A total disability rating may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16 (a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

As noted in the January 2014 Board remand, the claim for a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. at 447.  The Veteran's claim for an increased rating for his brain contusion disability stems from his March 26, 2009 request for reexamination for his TBI disability (3/26/09 VBMS VA 21-4138 Statement in Support of Claim; 3/30/09 VBMS VA 119 Report of Contact).  In his October 2009 notice of disagreement, he reported that he was "totally unable to work" due to his disabilities and was unable to obtain employment because of his "liability" to an employer (10/28/09 VBMS Notice of Disagreement).  Thus, VA is required to consider entitlement to a TDIU during the entire appeal period.

The Veteran is in receipt of a 40 percent rating for his traumatic brain injury (TBI) with residuals of impairment of executive functions; a 20 percent rating for left upper extremity weakness; and 10 percent ratings for bilateral hearing loss, tinnitus, and left-sided facial numbness.  His combined disability rating is 70 percent from March 26, 2009; he thus met the percentage requirements for TDIU.  38 C.F.R. § 4.16 (a).

If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341 (a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a). 

The question at issue is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Moreover, the Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d at 1385.

Analysis

An April 2015 formal claim for a TDIU (VA Form 21-8940) indicates that the Veteran last worked full time in June 2002 as a truck driver and that all his service-connected disabilities affected full-time employment (4/3/15 VBMS VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability).  He worked as a truck driver for the Tennessee Valley Authority (TVA) from August 1980 to December 2001 and for another company in 2002.  Regarding schooling, he had completed his high school education.

The Veteran's last employer, the TVA, reported in April 2016 that the Veteran worked as a truck driver from March 1972 to November 1991 and from June 1998 until December 2000 (5/9/16 VBMS VA 21-4192 Request for Employment Information in Connection for Claim for Disability).

The medical evidence includes a February 2014 opinion of a VA neurologist-examiner concluding that the Veteran's service-connected residuals of a brain contusion were less likely than not sufficient to preclude his securing and following gainful employment for which his education and occupational experience would otherwise qualify him (2/22/14 VVA CAPRI, p. 5).  The examiner found no objective evidence of left arm or left facial paralysis on examination.  The examiner did not provide examples of the types of jobs that the Veteran could perform.

In support of his claim, the Veteran provided a November 2014 report of psychiatric/neurosurgical review and evaluation prepared by P.L.L., M.D., a neurologist/psychiatrist, who reviewed the Veteran's medical records and conducted a telephonic interview (12/19/14 VBMS Medical Treatment Record Non Government Facility).  Dr. L. opined that the Veteran was totally unable to secure or follow substantially gainful employment solely as a result of his service-connected traumatic brain injury based on the physician's detailed ratings involving impairment in cognition, emotional/behavioral, and physical sequelae of his brain injury.  

According to Dr. L., the Veteran should not drive without a careful evaluation and should not operate any form of machinery.  With the Veteran's deficits, such activity was unsafe to him and others.  Dr. L. commented that the Veteran had not been capable of a substantially gainful occupation since 2000.  From the Veteran's reports, he decided on his own to no longer work in 2002 when he got lost in familiar surroundings.  His neurologic and psychiatric impairments worsened since 2000 and he should not have returned to work then (a reference to the Veteran's 2000 fitness for duty evaluation, see 10/18/00 VBMS Medical Treatment Record Non Government Facility; 10/18/00 VBMS Third Party Correspondence; 8/24/00 VBMS Correspondence; 6/2/00 VBMS Medical Treatment Record Non Government Facility; 6/2/00 VBMS Correspondence; 4/10/00 VBMS Medical Treatment Record Non Government Facility; 11/4/99 VBMS Medical Treatment Record Non Government Facility; 11/3/98 VBMS Medical Treatment Record Non Government Facility).

The Veteran also provided a March 2015 private employability evaluation performed by R.B., M.S., CRC, indicating that, with his dizziness and forgetfulness, he would have no transferable skills to sedentary jobs and would be unable to perform sedentary work requiring bilateral hand use and the ability to concentrate for two hour periods (4/3/15 VBMS Third Party Correspondence).

A March 2016 VA audiology examiner opined that the Veteran's service-connected hearing loss affected employment in that the Veteran had difficulty understanding conversational speech.

The VA neurologist-examiner also observed, in an April 2016 opinion, that, while the Veteran reported that his memory progressively worsened over the years, it was quite unusual for cognitive impairment from a TBI to continue to worsen with time as the Veteran described.  This made it less likely than not that his continued deterioration in cognitive function, which he stated rendered him unemployable, was due to his service-connected brain contusion.  The examiner commented that the Veteran's complaints of numbness in the left face only occurred while lying down on the left side.  Thus, the examiner found that the Veteran did not have incomplete paralysis of the left face that would be significant enough to preclude employment.

In May 2016, a VA physician-examiner concluded that the Veteran's left facial paralysis and mild incomplete paralysis of the left radicular group did not preclude physical or sedentary employment.  The examiner did not provide examples of the types of jobs the Veteran could perform.

Recent VA examiners opined that the Veteran could be employed with proper accommodation for TBI, left upper extremity weakness, and hearing loss and tinnitus disability; but have not considered the effects of these disabilities together.  

Again, the Veteran has reported work experience as a truck driver for over 21 years, basically since his discharge from active service, and did not report any other work experience.  His brain contusion disability causes dizziness and forgetfulness.  Moreover, the evidence indicates that he has no skills transferable to sedentary jobs and would be unable to perform sedentary work requiring bilateral hand use and the ability to concentrate for two hour periods (according to R.B.'s March 2015 report).  His hearing disability, at best, causes difficulty understanding conversational speech (according to the March 2016 VA examiner).  It is difficult to envision gainful non-sheltered employment that would permit such accommodations.  This is before considering any additional limitations that would result from the other service-connected disabilities.

Given the above, the evidence is at least in equipoise as to whether the Veteran's service-connected brain contusion, along with his hearing loss, tinnitus, left upper extremity and left-sided facial weakness disabilities, prevents him from securing and following substantially gainful employment consistent with her education and occupational experience.  The evidence also shows that he has other significant, non-service-connected disabilities.  The Court has held that determinations of unemployability are legal questions and medical opinions are not entirely dispositive.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Resolving doubt in the Veteran's favor, his claim for a TDIU is granted.  38 U.S.C.A. § 5107 (b); Gilbert. 


ORDER

Entitlement to a TDIU is granted.


REMAND

Regarding the claim for an increased rating with respect to the Veteran's paresthesia of the lower left extremity, it appears that the AOJ reviewed medical evidence not currently available to the Board.  Specifically, the August 2016 supplemental statement of the case (SSOC) indicates that the AOJ considered records from the VA medical center (VAMC) in Memphis dated through June 20, 2016.  The Board is only able to locate VA medical records dated to October 2015 in the Veteran's electronic file (3/16/16 VBMS CAPRI; 8/4/15 VVA CAPRI).  The VA medical records dated from October 2015 to June 2016 should be associated with the Veteran's electronic file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the Veteran's VAMC Memphis treatment records from October 2015 to June 2016 with his electronic file, and obtain any additional VA medical records.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. If the benefit on appeal remains denied, issue a SSOC includes consideration of the Veteran's increased rating claim.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


					(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


